DISSENTING OPINION
By TERRELL, J.
The plaintiff in this action contends that she was injured by reason of a nuisance in the sidewalk, which was occasioned by one stone being lower than the adjacent stone causing an offset of approximately one inch. She claims to have tripped by reason of this offset, as a result of which she was injured.
It may be taken for granted that when her lawyer prepared her petition he stated in the petition the maximum depth of the offset. Some of the witnesses for plaintiff testified that this offset was one and a half inches to two inches in depth. In preparing his case the lawyer for plaintiff had a photograph taken of this off-set and to have the depth of the offset shown upon the photograph he placed a nickel coin against the rise of the offset. This clearly shows in the photograph that the depth of this offset is about one-fourth less than the diameter of the nickel. The diameter of the nickel is thirteen-sixteenths of an inch. This offset complained about is, then less than thirteen-sixteenths of an inch.
It is my opinion that plaintiff is bound by this evidence as an admission against her interest; that although some of the witnesses testified, that this offset was one and one-half to two inches, that testimony cannot overcome the apparent admission of plaintiff. With this apparent admission of plaintiff as to the depth of this offset and the evidence of this photograph, no reasonable minds could come to any other conclusion than that this offset was less than the diameter of a nickel.
The only question now remaining is to determine whether, in a sidewalk with a depression or offset to the depth of less than the diameter of a nickel, such a condition would create a nuisance and cause the city to be liable for damages arising *489therefrom. It is my opinion that such a slight defect in a sidewalk, as a matter of law, is not a nuisance and creates no liability upon the part of a city for injuries resulting therefrom. To hold otherwise appears to me to place upon the city the liability of an insurer.
In this climate, with the changes of temperature that we have, with the condition of frost in the ground and the necessary expansion of joints in sidewalks resulting therefrom, and with the ordinary wear and tear upon sidewalks, it appears to me that it would be unreasonable to require the city to maintain its sidewalks in such a smooth and level condition that there would not appear therein a depression .or offset to a depth less than the diameter of a nickel.